OPINION — AG — QUESTION: " SENATE BILL NO. 193 — THE COMMITTEE WANTS TO KNOW THAT SHOULD THIS BILL PASS WOULD THE PRESENT LIEUTENANT GOVERNOR RECEIVE THE PRESENTLY SCHEDULED $9,000.00 A YEAR SALARY FOR THE REMAINDER OF HIS FOUR YEAR TERM, OR, IN THE EVENT OF PASSAGE OF SENATE BILL NO. 193, WOULD HIS SALARY BE REDUCED TO $200.00 PER MONTH AND THE $15.00 PER DAY DURING THE LEGISLATIVE SESSION AS PRESCRIBED IN THE BILL? " — NEGATIVE CITE: ARTICLE XXIII, SECTION 10, 74 Ohio St. 1961 250 [74-250] (FRED HANSEN)